Mr. Justice Brown delivered the opinion of the court. Abstract of the Decision. 1. Sales, § 401*—when evidence insufficient to show a warranty. In an action for the price of paper sold and delivered to defendant in which the defendant claims a set-off for breach of warranty, a finding against the defendant on the question whether there was any warranty of the character of the paper and a failure of such warranty, held sustained by the evidence. 2. Sales, § 282*—when evidence insufficient to prove an implied warranty. A finding that there is no implied warranty of the adequacy of paper sold for the use designed will not be disturbed where there is nothing to show that the seller or her salesman was better qualified to judge of the particular fitness of the paper than was the buyer, and moreover there were questions of fact whether the seller knew for what purpose the paper was bought, and even whether it was sufficiently proved that it was not reasonably fit for that purpose.